Name: Council Regulation (EEC) No 199/76 of 30 January 1976 on the conclusion of the ACP-EEC Convention of LomÃ ©
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 1 . 76 Official Journal of the European Communities No L 25/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 199/76 of 30 January 1976 on the conclusion of the ACP-EEC Convention of Lome THE COUNCIL OF THE EUROPEAN COMMUNITIES, declarations annexed to the Final Act are concluded, approved and confirmed on behalf of the Community. The texts of the Convention, the Protocols and the declaration and of the Final Act are annexed to this Regulation. Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the opinion of the European Parliament ( 1 ), Whereas the ACP-EEC Convention of Lome signed at Lome on 28 February 1975 between the African , Caribbean and Pacific States of the one part and the European Economic Community of the other part should be concluded, Article 2 The President of the Council shall, as regards the Community, deposit the act of notification of the conclusion of the Convention as provided for in Article 87 thereof ( 2). HAS ADOPTED THIS REGULATION: Article 1 Article 3 The ACP-EEC Convention of Lome, the Protocols and the declaration attached thereto, and the This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1976. For the Council The President G. THORN (2) The date of entry into force of the ACP-EEC Convention of Lome will be published in the Official Journal of the European Communities.(*) OJ No C 257, 10. 11 . 1975, p . 23 .